Bell, Chief Judge.
A release of one joint tortfeasor in full settlement of damages acts as a release of all other joint tortfeasors. Donaldson v. Carmichael, 102 Ga. 40 (29 SE 135); Knight v. Lowery, 228 Ga. 452, 455 (185 SE2d 915). This rule applies to this case. The record shows without dispute that plaintiff prior to this suit released other joint tortfeasors "and all other persons, firms and corporations, of and from any and all claims, demands, right, and causes of action... resulting, and to result, from a certain accident. . .” which occurred on December 25, 1969. Plaintiff has admitted that the accident referred to in the release is the same identical accident which forms the basis for this suit. The trial judge’s grant of summary judgment to defendants was proper.

Judgment affirmed.


Deen and Quillian, JJ, concur..